Exhibit 10.44

FORM OF CASH UNIT AWARD AGREEMENT

THIS CASH UNIT AWARD AGREEMENT (the “Agreement”) is made between EVERCORE
PARTNERS INC. (the “Company”) and                     (the “Participant”).

WHEREAS, the Company has determined that the Participant will receive an annual
bonus (the “Bonus”);

WHEREAS, the payment of a portion of the Bonus is subject to the Participant’s
continued employment with the Company; and

WHEREAS, this portion of the Bonus will be credited to a bookkeeping account in
the Participant’s name, notionally invested in one or more investment
alternatives designated by the Participant and, as adjusted to reflect the
results of such investment, distributed to the Participant upon the completion
of the requisite service period.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1. Creation of Bookkeeping Account. Effective February 15, 2012 (the “Effective
Date”), the Company will establish a bookkeeping account in the Participant’s
name (the “Account”). The Company will credit to the Account an amount equal to
[$        ], which amount will thereafter be subject to adjustment in accordance
with Section 2, below.

2. Investment of Account Balance.

(a) The balance of the Account, as adjusted in accordance with the remainder of
this Section 2 (the “Account Balance”), will be adjusted to track a hypothetical
investment of equal amount, invested as of the Effective Date, in the investment
funds the Participant specifies via the [administrator’s website]. At any time a
valid investment fund election is not in effect, the Account Balance will be
invested in [name of fund] or such other default fund as the Company may specify
from time to time. Therefore, following the Effective Date and until the date on
which all amounts in the Account have been paid to the Participant or forfeited,
the Account Balance will be adjusted to reflect income, gains, losses and
dividends and distributions (which will be deemed reinvested in the distributing
fund) attributable to the deemed investments and to reflect payments in respect
of portions of the Account Balance that have become vested in accordance with
Section 3, below.

(b) A link to prospectuses for all the available investment funds can be found
at the [administrator’s website]. The Participant acknowledges that he or she
has access to these materials and will review them prior to selecting funds for
the deemed investment of his or her Account Balance.

(c) Prior to complete vesting or forfeiture of the Account Balance, the
Participant will have two opportunities each year, in such manner and at such
intervals as the Company will establish, to re-designate the investment fund(s)
in which the Account Balance is deemed invested. For this purpose, the
Participant may choose from any of the investment alternatives that the Company
makes available as of the date of redesignation.



--------------------------------------------------------------------------------

3. Vesting and Distribution of Account Balance.

(a) Unless otherwise provided herein, and subject to the Participant remaining
in continuous service with the Company through the relevant Vesting Event (as
hereinafter defined), the Participant will become vested in the Account Balance
as follows (the occurrence of each such event described herein, a “Vesting
Event”):

(i) 25% of the then-current Account Balance will become vested on the first
anniversary of the Effective Date;

(ii) 33% of the then-current Account Balance will become vested on the second
anniversary of the Effective Date;

(iii) 50% of the then-current Account Balance will become vested on the third
anniversary of the Effective Date;

(iv) 100% of the then-current Account Balance will become vested on the fourth
anniversary of the Effective Date; and

(v) any otherwise unvested portion of the then-current Account Balance will
become 100% vested upon (A) the occurrence of a Change in Control, (B) the
Participant’s death, (C) the Participant’s Disability, (D) the termination of
the Participant’s service by the Company without Cause (as defined below) or
(E) the Participant becoming eligible for a Qualifying Retirement (as defined
below).

(b) Subject to Sections 3(c) and 3(d), any portion of the Account Balance that
becomes vested will be paid to the Participant in cash within two and one-half
months following the applicable Vesting Event. To the extent and in the manner
permitted by the Company, the Participant may elect the investment funds from
which the vested portion of the Account Balance is deemed distributed. All
amounts distributable to the Participant will be subject to withholding for
applicable taxes.

(c) Any portion of the Account Balance that becomes vested as the result of a
Vesting Event described in Section 3(a)(v)(D)(termination without Cause) will be
delivered by the Company to the Participant (following satisfaction of
applicable tax withholding requirements) on the earlier of (i) the date such
amount would otherwise have vested (but for a cessation of the Participant’s
service) under Sections 3(a)(i)-(iv)(anniversaries of the Effective Date),
3(a)(v)(A)(Change in Control), 3(a)(v)(B)(death) or 3(a)(v)(C)(Disability), as
applicable, or (ii) March 15th of the year following the year of such
termination; provided in each case that, within 45 days following such
termination, the Participant has executed a general release of claims against
the Company and its Affiliates in a form reasonably prescribed by the Company
and such release has become irrevocable. If the Participant has failed to timely
satisfy the release requirements described in the preceding sentence, any
portion of the Account Balance vesting under Section 3(a)(v)(D) will be
forfeited and the Participant will have no further rights hereunder.

(d) Any portion of the Account Balance that becomes vested as the result of a
Vesting Event described in Section 3(a)(v)(E)(the Participant becoming eligible
for a Qualifying Retirement) will, net of required tax withholdings, be held in
escrow by the Company and will be

 

-2-



--------------------------------------------------------------------------------

released from escrow and delivered to the Participant promptly following the
earliest of: (i) the Participant’s death, (ii) the Participant’s Disability, and
(iii) (A) the first anniversary of the date of the Participant’s cessation of
service, if such amount would otherwise have vested prior to such anniversary
pursuant to Sections 3(a)(i)-(iv)(anniversaries of the Effective Date) or
3(a)(v)(A)(Change in Control), or (B) the date such amount would otherwise have
vested pursuant to Sections 3(a)(i)-(iv) or 3(a)(v)(A), if such date is after
the first anniversary of the Participant’s cessation of service; provided that,
in any case, no forfeiture of such amount is required pursuant to Section 9.
While any amounts are held in escrow, the Company will hold those amounts
separate from its own assets and will invest those amounts in a manner
consistent with the directions provided under Section 2, above. If the Company
determines that a forfeiture is required pursuant to Section 9, below, it will
notify the Participant.

(e) Upon cessation of the Participant’s service with the Company for any reason
other than death, Disability, Qualifying Retirement or termination by the
Company without Cause, any unvested portion of the then-current Account Balance
will immediately and automatically be forfeited, and the Participant will have
no further rights in respect thereof.

(f) In the event of the death of the Participant, the distribution of the
Account Balance under this Section 3 will be made in accordance with the written
beneficiary designation on file with the Company; provided, however, that, in
the absence of any such written beneficiary designation, the distribution of the
Account Balance will be made to the Participant’s estate. A form of beneficiary
designation is attached hereto as Exhibit A.

(g) For purposes of this Agreement, service with the Company will be deemed to
include service with the Company’s Affiliates, but only during the period of
such affiliation.

(h) Definitions. For purposes of this Agreement, the following definitions will
apply:

1) “Cause” means (i) the Participant’s material breach of any of the Restrictive
Covenants (as defined below), any published policy of the Company or its
Affiliates applicable to the Participant, including the Company’s or any of its
Affiliates’ Code of Ethics; (ii) any act or omission by the Participant that
causes the Participant, the Company or any of the Company’s Affiliates to be in
violation of any law, rule or regulation related to the business of the Company
or its Affiliates, or any rule of any exchange or association of which the
Company or its Affiliates is a member, which, in any such case, would make the
Participant, the Company or any of the Company’s Affiliates subject to being
enjoined, suspended, barred or otherwise disciplined; (iii) the Participant’s
conviction of, or plea of guilty or no contest to, any felony; (iv) the
Participant’s participation in any fraud or embezzlement; (v) gross negligence,
willful misconduct by the Participant in the course of employment or the
Participant’s deliberate and unreasonably continuous disregard of his or her
material duties; or (vi) the Participant’s committing to, or engaging in any act
or making any statement which impairs, impugns, denigrates, disparages or
negatively reflects upon the name, reputation or business interests of the
Company or any of its Affiliates which, in any such case, has a material adverse
effect on the Company; provided, however, that in the case of clauses (i), (ii),
(v) and (vi), “Cause” shall not exist if such breach, act or omission, if
capable of being cured (in the good faith determination of the Company’s CEO),
shall have been cured within ten business days after the Company provides the
Participant with written notice thereof.

 

-3-



--------------------------------------------------------------------------------

2) “Qualifying Retirement.” A Participant will be eligible for a Qualifying
Retirement once he or she has satisfied the following conditions: (i) the sum of
the Participant’s age plus completed years of continuous service with the
Company is greater than 65; (ii) the Participant is at least age 55 and has
completed at least 5 years of continuous service with the Company; and (iii) the
Participant has completed one year of service with the Company after providing
the Company with written notice of his or her intent to retire (which notice may
not be provided earlier than one year prior to the satisfaction of the
conditions stated above in clauses (i) and (ii)).

4. Tax Consequences. The Participant acknowledges that the Company has not
advised the Participant regarding the Participant’s tax liability in connection
with the creation of the Account or the deemed investment or distribution of the
Account Balance. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and non-U.S. tax consequences of the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents.

5. Nature of Company’s Obligation.

(a) The Company’s sole obligation hereunder is to pay to the Participant an
amount in cash equal to the vested portion of the Account Balance in accordance
with Section 3. This obligation is purely contractual and should not be
construed as creating a trust or any fiduciary relationship.

(b) It is the Company’s intention that this arrangement be unfunded for U.S.
federal income tax purposes. Accordingly, the rights of the Participant under
this Agreement will be no greater than those of an unsecured general creditor of
the Company.

(c) This Agreement does not require the Company to segregate or maintain any
asset or otherwise fund the obligation created hereunder, nor will anything
herein be construed to give the Participant a right to any specific asset of the
Company.

(d) No right to receive payment under this Agreement will be transferable or
assignable by the Participant, or subject to anticipation, alienation, sale,
pledge, encumbrance, attachment or garnishment by creditors of the Participant.

6. Representations and Warranties. By executing this Agreement, the Participant
hereby represents, warrants, covenants, acknowledges and/or agrees that:

(a) The investment funds are not sponsored, promoted, endorsed, sold or issued
by the Company, and the financial performance of the investment funds should not
be expected to track the performance of the Company’s common stock;

(b) The Company makes no representation or warranty, express or implied, with
respect to the performance of the investment funds at any time, and the
Participant should review the prospectuses and other offering memoranda provided
by the relevant fund managers before deciding how to direct the deemed
investment of his or her Account Balance; and

 

-4-



--------------------------------------------------------------------------------

(c) The Company has no obligation or liability in connection with the
administration, marketing or trading of the investment funds.

7. Electronic Delivery of Documents. The Participant hereby authorizes the
Company to deliver electronically any prospectuses or other documentation
related to this Agreement. For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s Intranet site. Upon written request,
the Company will provide to the Participant a paper copy of any document also
delivered to the Participant electronically. The authorization described in this
paragraph may be revoked by the Participant at any time by written notice to the
Company.

8. No Right to Continued Employment. This Agreement will not be construed as
giving the Participant the right to be retained in the employ of, or in any
consulting relationship with, the Company or any of its Affiliates. Further, the
Company (or, as applicable, its Affiliates) may at any time dismiss the
Participant, free from any liability or any claim under this Agreement, except
as otherwise expressly provided herein.

9. Restrictive Covenants.

(a) The Participant acknowledges that he or she has agreed to be bound by
certain restrictive covenants which apply during the Participant’s service to
the Company and following the cessation of that service for any reason (such
covenants, together with any restrictive covenants made by the Participant after
the date hereof, the “Restrictive Covenants”). The Participant hereby reaffirms
his or her agreement to the Restrictive Covenants and certifies that he or she
is in compliance with the terms and conditions of the Restrictive Covenants.
Upon or in anticipation of any payment hereunder, the Participant agrees that,
if requested, he or she will again certify in a manner acceptable to the Company
that he or she continues to be in compliance with the Restrictive Covenants.

(b) If the Participant violates any of the terms of the Restrictive Covenants,
then the Participant will immediately forfeit any undistributed Account Balance
(even if otherwise vested).

(c) Similarly, if the Participant’s service with the Company terminates as a
result of a Qualifying Retirement and, within 12 months following such
retirement, the Participant engages in conduct that violates the Restrictive
Covenants (or that would have violated the Restrictive Covenants, but for any
prior expiration of the otherwise applicable restricted period), the Participant
will immediately and automatically forfeit (i) any undistributed Account Balance
(even if otherwise vested), and (ii) any amounts held in the escrow described
above in Section 3(d). The Participant agrees that the remedies contained in
this paragraph are reasonable and further agrees not to challenge the
enforceability of this section.

(d) The remedies contained in this section will be in addition to, not in lieu
of, any other available remedies.

 

-5-



--------------------------------------------------------------------------------

10. General.

(a) Capitalized terms used but not defined herein will have the meanings defined
in the Company’s 2006 Stock Incentive Plan.

(b) If an amount becomes payable to the Participant hereunder and, at that time,
an amount is currently payable by the Participant to the Company or any of its
Affiliates, the Company will offset the amount owed to the Participant hereunder
by the amount of the Participant’s then current obligation to the Company and/or
its Affiliates.

(c) This Agreement represents the entire agreement between the parties regarding
the matters herein discussed and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to those matters. This Agreement may only be modified or amended in a
writing signed by both parties.

(d) Neither this Agreement nor any rights or interest hereunder will be
assignable by the Participant, his or her beneficiaries or legal
representatives, and any purported assignment will be null and void.

(e) Either party’s failure to enforce any provision or provisions of this
Agreement will not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement.

(f) This Agreement will be governed by, and enforced in accordance with, the
laws of the State of New York, without regard to the application of the
principles of conflicts or choice of laws.

(g) This Agreement may be executed, including execution by facsimile signature,
in one or more counterparts, each of which will be deemed an original, and all
of which together will be deemed to be one and the same instrument.

[Signatures on next page.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative on the date below indicated.

 

EVERCORE PARTNERS INC. By:  

 

Date:  

 

[EVERCORE PARTNERS INC. SIGNATURE PAGE TO

CASH UNIT AWARD AGREEMENT]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Participant has executed this Agreement on the date
below indicated.

 

PARTICIPANT By:  

 

Date:  

 

[PARTICIPANT SIGNATURE PAGE TO

CASH UNIT AWARD AGREEMENT]

 

-8-



--------------------------------------------------------------------------------

Exhibit A

CASH UNIT AWARD AGREEMENT

Designation or Change of Beneficiary

TO: Evercore Partners Inc.:

 

I,                                          
                                                                    , hereby
designate the following person(s) or

                                                         (Please Print)

entity(ies) as beneficiary(ies) of any and all payments which may be made with
respect to any amount due to me under the Cash Unit Award granted to me by
Evercore Partners Inc. on February 15, 2012, by reason of my death:

 

Primary Beneficiary Designation

 

Primary Beneficiary No. 1:

 

Name:                                                                  
                        Percentage Interest                     %

 

Address:                                                                  
                                                                                

 

Relationship:                                                              
        Social Security No:                                

 

Primary Beneficiary No. 2:

 

Name:                                                                  
                        Percentage Interest                     %

 

Address:                                                                  
                                                                                

 

Relationship:                                                                
      Social Security No:                                

 

If more than one primary beneficiary has been named, specify whether the
surviving beneficiary’s percentage of your payment is to be increased if the
other beneficiary dies or ceases to exist (check one):

 

Primary Beneficiary No. 1:

 

             Yes, it is to be increased to             %

 

             No, it is not to be increased.

 

Primary Beneficiary No. 2:

 

             Yes, it is to be increased to             %

 

             No, it is not to be increased.



--------------------------------------------------------------------------------

If you checked “Yes” in either of the boxes above but entered less than 100%, or
if you checked “No”, or if you checked only one primary beneficiary, specify who
is to receive the balance of the deceased primary beneficiary’s share below:

 

Secondary Beneficiary Designation

 

Secondary Beneficiary No. 1:

 

Name:                                                                  
                        Percentage Interest                    %

 

Address:                                                                  
                                                                                

 

Relationship:                                                                 
Social Security No.                                    

 

Secondary Beneficiary No.2:

 

Name:                                                                  
                        Percentage Interest                    %

 

Address:                                                                  
                                                                                

 

Relationship:                                                                 
Social Security No.                                    

If any of the named beneficiaries is a trust, is the trust under your will?
Yes                No            

If the trust(s) is not under your will, but under an agreement or deed of trust,
list the date on which such deed or agreement was executed and the name and
address of the trustee(s):

 

 

 

 

 

I understand that if I fail to designate a beneficiary, or if no designated
beneficiary survives me, any and all payments which may be made with respect to
my interest under the Cash Unit Award Agreement by reason of my death shall be
paid to my estate.

 

-10-



--------------------------------------------------------------------------------

This designation supersedes any and all prior designations and shall be
effective until such time as it is superseded by a subsequent designation or
revoked. This designation shall be effective only after receipt by Evercore
Partners Inc.

 

 

Participant

 

Social Security No.

 

Dated:                    , 20    

 

Received by:

 

 

 

-11-